      Case 2:19-cv-01022-WHA-CSC Document 5 Filed 05/20/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

DANIEL ERIC COBBLE, Reg. No. 97872-020,              )
                                                     )
      Plaintiff,                                     )
                                                     )      CIVIL ACTION NO.
      v.                                             )      2:19-CV-1022-WHA
                                                     )            (WO)
UNITED STATES OF AMERICA                             )
GOVERNMENT,                                          )
                                                     )
      Defendant.                                     )

                                      ORDER

      The Magistrate Judge entered a Recommendation that Petitioner Daniel Eric

Cobble’s civil action be dismissed without prejudice pursuant to the “three strikes”

provision of the Prison Litigation Reform Act, 28 U.S.C. § 1915(g), for failure to

pay the required filing and administrative fees upon initiation of the case. (Doc. #

3.) Cobble has filed Objections. (Doc. # 4.) Upon an independent review of the

record and upon consideration of the Recommendation, it is ORDERED as follows:

      1. Cobble’s Objections (Doc. # 4) are OVERRULED;

      2. The Recommendation (Doc. # 3) is ADOPTED; and

      3. This case is DISMISSED without prejudice for Cobble’s failure to pay the

required filing and administrative fees upon initiation of the case.

      Final judgment will be entered separately.
Case 2:19-cv-01022-WHA-CSC Document 5 Filed 05/20/20 Page 2 of 2




DONE this 20th day of May, 2020.

                  /s/ W. Harold Albritton
                 W. HAROLD ALBRITTON
                 SENIOR UNITED STATES DISTRICT JUDGE




                               2
